Citation Nr: 1420782	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for benign positional vestibular disorder (vertigo).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to January 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, which-in pertinent part, granted service connection for vertigo and assigned an initial 10-percent rating, effective in March 2009.  The Veteran appealed the initial rating for his disability.

The September 2009 rating decision also granted service connection for hemorrhoids and assigned an initial noncompensable rating, which the Veteran also appealed.  During the appeal process, an April 2012 rating decision awarded an increased initial compensable rating of 20 percent, effective in March 2009.  In a statement submitted with his Substantive Appeal (VA Form 9), the Veteran noted he was satisfied with the increased rating for his hemorrhoids.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  Consistent with that action, he indicated on his Form 9 that he perfected his appeal solely as to the initial rating of his vertigo.  See 38 C.F.R. § 20.202 (2013).

The Veteran appeared at a Board hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence with a waiver of initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.



FINDING OF FACT

The evidence of record indicates the Veteran's vertigo disorder has more nearly approximated dizziness and occasional staggering throughout the initial rating period.  Hearing impairment is not manifested.


CONCLUSION OF LAW

The requirements for an initial evaluation of 30 percent for vertigo are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and private treatment records were obtained, and are in the claims file, as are the reports of VA examinations conducted.  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, to include the possibility of consideration of other diagnostic codes.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant requirements were complied with.  Accordingly, no further development is required with respect to the duty to assist the Veteran.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Standards

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements describing the symptoms of his disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).   Nonetheless, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Analysis

Historically, the Veteran was medically retired from active service because his disability rendered him physically unfit for worldwide duty.  VA received his claim for benefits in March 2009.

The RO evaluated the Veteran's disability under DC 6204, which pertains to peripheral vestibular disorders.  DC 6204 provides for a 10-percent evaluation for occasional dizziness.  The maximum, 30-percent, rating requires dizziness with occasional staggering.  A note following the code states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, DC 6204.

The Veteran's representative asserted in the October 2011 Statement of Accredited Representative that private treatment records revealed the Veteran's gait to be ataxic, which shows that there was staggering.  The Board notes, however, that the referenced private tests were conducted in June 2007.  Thus, while they are relevant to the history of the Veteran's disability, they are minimally relevant to his current level of disability.  See 38 C.F.R. § 4.1.

Although the VA examination reports of May 2009 and March 2011 noted that the objective findings on clinical examination did not reveal staggering at that particular time, the Veteran testified at the hearing that his multiple daily episodes of dizziness included more than occasional staggering.  See Hearing Transcript, pp. 5, 7.  The Board finds that a layperson is capable of perceiving and reporting the presence of staggering, especially a claimant who has experienced the disability for several years.  38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In light of this fact, the Board finds the Veteran's disability more nearly approximates the 30-percent rating.  38 C.F.R. §§ 4.7, 4.87, DC 6204.

The Board has considered whether a higher rating is indicated under other related diagnostic codes.  The Board finds, however, that a higher rating is not met or approximated under DC 6205 for Meniere's Syndrome, as the private and VA medical records note that the Veteran does not have any hearing impairment, which is required for all of the ratings under DC 6205.  See 38 C.F.R. § 4.87.

Concerning the Veteran's occupational impairment due to his disability, the evidence of record reflects that he has been able to pursue his employment full time.  The May 2009 VA examination report noted the most significant impact was his need to avoid work that required sudden movement of his head or sudden change in position.  The impact on his activities of daily living was moderate on exercise and sports but otherwise mild to none.  The Veteran indicated at the hearing that, while he has learned to exercise caution when he senses an episode coming on, he did not indicate significant impact on his ability to perform his job.  Thus, an extraschedular analysis has not been triggered.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).  As noted earlier, the Veteran works full time, and he has not asserted an inability to work; so, there is no issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of all of the above, the Board finds the 30-percent rating compensates the Veteran for his earning impairment to the extent practical.  38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial evaluation not to exceed 30 percent for vertigo is granted, subject to the law and regulations governing the award of monetary benefits.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


